Geauga App. No. 2001-G-2364, 2002-Ohio-6917. This cause is pending before the court as an appeal from the Court of Appeals for Geauga County. Upon consideration of the merits, the judgment and opinion of the court of appeals is vacated, and this cause is dismissed as moot.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended; and that a mandate be sent to the Court of Common Pleas of Geauga County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Geauga County for entry.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.